

Exhibit 10(d)


AMENDMENT NUMBER ONE TO THE WALGREEN CO. OPTION 3000 PLAN




Effective October 11, 2006, Article 4 of the Plan is amended in its entirety to
read as follows:


"Article 4. Changes in Capitalization. In the event of any change (increase or
decrease) in the outstanding shares of the Company by reason of a stock
dividend, recapitalization, merger, consolidation, stock split, split up, spin
off, combination or exchange of shares, reorganization, liquidation, or other
change in corporate capitalization, the aggregate number and class of Shares
available under this Plan, the number and class of Shares subject to each
outstanding Option, the Option prices, and the limit on the number of Shares
that may be granted to any participant under Section 5.1 shall be appropriately
and proportionately adjusted by the Committee to prevent dilution or enlargement
of rights and preserve the value of outstanding awards; provided that fractional
Shares shall be rounded to the nearest whole Share. The Committee’s
determination shall be final and conclusive."